Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I.	Claim(s) 1-12 (with respect to claims 9-10 and 11-12), drawn to a stenciled messaging system printed on the pad and wherein the color of the stenciled messaging system becomes different from the color of the pad when a preset dosage of the disinfection light is incident on the pad to thereby reveal the stenciled messaging system, classified in A61L 2/16.
II.	Claim(s) 13-14, drawn to one or more pills that include a surface formed of photochromic material that changes a color in response to a dosage of disinfection light incident on the pills and wherein the pills float in a liquid (see claim 14), respectively, classified in A61L 2/28.
III.	Claim(s) 15-20, drawn to a device for interpreting dosage information of disinfection light incident on a dosage indicator,
comprising:  
a microprocessor;
a camera for capturing an image of a dosage indicator that includes a measurement pad and an image of a light compensation card that includes a neutral grey color patch, the measurement pad including a photochromic material that changes a color in response to a dosage of disinfection light incident on the measurement pad;
an image processing unit for processing the image of the dosage indicator and the image of the light compensation card and identify the measurement pad and the neutral grey color patch;
a colorimeter reader for reading the color of the measurement pad and the color of the neutral grey color patch and determining the dosage of disinfection light incident on the measurement pad; and
a light compensation unit for compensating, based on the color of the neutral grey color patch, an environmental light that is incident on the dosage indicator when the camera takes the image of the dosage indicator, respectively, classified in A61L2/10.

The inventions are distinct, each from the other, because of the following reasons:

Inventions (II or III) and I are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect (as group I’s design and mode of operation, consists of a stenciled messaging system printed on the pad and wherein the color of the stenciled messaging system becomes different from the color of the pad when a preset dosage of the disinfection light is incident on the pad to thereby reveal the stenciled messaging system).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions (I or III) and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect (as group II’s design and mode of operation, consists of pills that include a surface formed of photochromic material that changes a color in response to a dosage of disinfection light incident on the pills and wherein the pills float in a liquid (see claim 14)). .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions (I or II) and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect (as group III’s design and mode of operation, consists of a camera for capturing an image of a dosage indicator that includes a measurement pad and an image of a light compensation card that includes a neutral grey color patch, the measurement pad including a photochromic material that changes a color in response to a dosage of disinfection light incident on the measurement pad; an image processing unit for processing the image of the dosage indicator and the image of the light compensation card and identify the measurement pad and the neutral grey color patch; a colorimeter reader for reading the color of the measurement pad and the color of the neutral grey color patch and determining the dosage of disinfection light incident on the measurement pad; and a light compensation unit for compensating, based on the color of the neutral grey color patch, an environmental light that is incident on the dosage indicator when the camera takes the image of the dosage indicator).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881